815 F.2d 702
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael J. CHANEY, Plaintiff-Appellee,v.Donald Raymond MOBLEY, et al., Defendants,Irene Ferguson Key and Seneca Medical Clinic, Defendants-Appellants.
No. 86-5116.
United States Court of Appeals, Sixth Circuit.
March 18, 1987.

Before ENGEL, KRUPANSKY and NORRIS, Circuit Judges.
PER CURIAM.


1
Two of the defendants in the district court, Irene F. Key and the Seneca Medical Clinic, appealed the district court's grant of summary judgment in favor of the plaintiff Michael J. Chaney in this diversity suit seeking recovery on a promissory note.


2
The record disclosed that the defendants executed, among other documents, a promissory note in the amount of $300,000 in favor of the plaintiff in the context of an overseas investment.  The district court concluded in a written opinion that pursuant to Kentucky substantive law bearing upon the matter the note was enforceable notwithstanding the defendants' assertions of alleged fraud on the part of the plaintiff.  Having examined the record on appeal in its entirety and having considered the briefs and arguments of the parties, and for the reasons articulated in the entered opinion of the district judge, this court is of the view that the district court's disposition was appropriate.  This court further observes that the defendants have failed to demonstrate any prejudice as a result of the trial court's failure to delay ruling on the plaintiff's motion for summary judgment until the plaintiff's deposition was filed inasmuch as this court has examined the testimony in question and concluded that it did not support the defense relied upon in any case.


3
Accordingly, the judgment of the district court is AFFIRMED.